DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ORNA MILLER,
                                Appellant,

                                      v.

                        BANK OF AMERICA, N.A.,
                               Appellee.

                               No. 4D16-2329

                             [October 18, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Eli Breger, Judge; L.T. Case No. 2013CA010264XXXXMB.

  Michael A. Levin of the Law Offices of Michael A. Levin, Weston, and
Andrew M. Kassier of Andrew M. Kassier, P.A., Coral Gables, for appellant.

   Brandon S. Vesely of Albertelli Law, Tampa, for appellee.

PER CURIAM.

    In this foreclosure proceeding we affirm the denial of appellant’s post-
judgment motion for sanctions against the appellee based on Applegate v.
Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (finding
that in the absence of an adequate record on appeal an appellate court
must affirm an order or judgment). Although the parties filed a stipulation
of facts, those facts do not show that the court abused its discretion in
denying the motion. See Galasso v. Gargione, 40 So. 3d 14 (Fla. 2d DCA
2010). Here, the stipulation contained no facts regarding whether the
appellee paid previously awarded amounts of sanctions, one of the
grounds upon which additional sanctions were sought. Further, the
appellant accused the bank of misconduct in proceeding with the loan
foreclosure while the appellant was seeking modification and in refusing
to give her a payoff figure for her loan. There is simply insufficient evidence
within the statement of facts or in this record to show without dispute that
the bank acted improperly, so that the denial of sanctions was an abuse
of discretion.

   Affirmed.
WARNER, LEVINE and BUCHANAN, LAURIE E., Associate Judge, concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2